Citation Nr: 0518720	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
 the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
schistosomiasis mansoni.

2.  Entitlement to a compensable rating for residuals of 
hepatitis with jaundice.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of right shoulder injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
right shoulder disorder.  The claim is granted to that 
extend.  Nonetheless, the issue for service connection on the 
merits is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record fails to identify existing 
schistosomiasis, or any residual symptomatology associated 
therewith.

2.  The medical evidence of record fails to identify any 
signs or symptoms associated with hepatitis.  Jaundice is not 
currently shown.

3.  The veteran's current liver disease has been associated 
with chronic alcoholism.

4.  The RO denied service connection for a right shoulder 
disorder by decision dated in March 1963.  The veteran was 
notified but did not timely appeal that decision.

5.  The RO's March 1963 decision represents the last final 
disallowance of entitlement to service connection for a right 
shoulder disorder on any basis.  

6.  In February 2003, the veteran filed the current claim 
seeking to reopen the claim of service connection for a right 
shoulder disorder.

7.  Evidence received since the RO's March 1963 decision, 
which consists of VA treatment records, which now includes a 
diagnosis of a right shoulder disorder, and the veteran's 
written statements, raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
schistosomiasis mansoni have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Code (DC) 7324 (2004).

2.  The criteria for a compensable rating for hepatitis with 
jaundice have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.113, 4.114, DC 7345 (2004).

3.  The evidence submitted subsequent to the RO's March 1963 
decision denying the claim for entitlement to service 
connection for residuals of right shoulder injury is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Service connection for schistosomiasis mansoni, also known as 
bilharzia (a type of infection of the large intestine and 
liver caused by a species of Schistosoma), was established by 
a July 1957 rating decision.  A 10 percent rating was 
assigned effective from November 1956 under DC 7324 due to 
the nature and extent of the veteran's in-service 
hospitalizations.  

At the same time, service connection was granted for 
hepatitis with jaundice.  Hepatitis was assigned a 0 percent 
rating on the basis that the veteran's hepatic condition was 
considered healed during his last in-service hospitalization.  

In December 2001, the veteran filed a claim to "increase my 
10 % s/c condition of hepatitis."  The RO initially 
considered the veteran's claim for hepatitis as a claim to 
reopen, although the disorder had actually been granted by 
rating decision dated in July 1957.  This error was caught 
prior to the time a rating decision was issued and the RO 
considered his request as claims for increased ratings.  By 
rating decision dated in July 2002, both claims were denied.  
The issues are now on appeal.

I.  Entitlement to a Rating in Excess of 10 percent for 
Schistosomiasis Mansoni

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.114, DC 7324 by analogy for distomiasis (a 
parasitic infection).  When a veteran has been diagnosed as 
having a specific condition and the diagnosed condition is 
not listed in the Schedule for Rating Disabilities, the 
diagnosed condition will be evaluated by analogy to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2004).  In that 
respect, the RO determined the veteran's schistosomiasis 
mansoni to be analogous to distomiasis under DC 7324 as they 
are both parasitic infections.    

Under DC 7324, distomiasis, intestinal or hepatic, is rated 
as 0 percent disabling for mild or no symptoms, 10 percent 
for moderate symptoms, and 30 percent for severe symptoms. 

In a June 2002 VA intestine examination, the veteran reported 
that schistosomiasis was diagnosed incidentally when he was 
hospitalized with hepatitis during military service.  He 
denied any major gastrointestinal symptoms and there was no 
history of recurrence of the condition.  He denied weight 
gain or loss, nausea, vomiting, constipation, diarrhea, or 
fistula.  He was on no treatment.  The final diagnosis was 
schistosomiasis, by history.

The question on appeal is limited to whether the veteran 
currently manifests symptoms of service-connected 
schistosomiasis that warrant assignment of a rating in excess 
of 10 percent.  Based on the fact that the medical evidence 
of record fails to identify existing schistosomiasis, or any 
residual symptomatology associated therewith, there is no 
basis for assignment of a higher evaluation at this time.  

The preponderance of the credible evidence demonstrates the 
veteran's schistosomiasis is currently asymptomatic, and thus 
a higher rating under DC 7324 is not warranted.  
Parenthetically, the Board notes that the veteran's condition 
has been in effect for nearly 50 years and is protected from 
reduction.  38 C.F.R. § 3.951(b) (2004).

II.  Entitlement to a Compensable Rating for Hepatitis with 
Jaundice

The veteran is rated for hepatitis under DC 7345.  Effective 
July 2, 2001, prior to the date the veteran filed his claim, 
38 C.F.R. § 4.114 was amended and DCs 7311, 7312, 7343, 7344, 
and 7345 were revised.  Prior to the July 2, 2001, regulatory 
change, DC 7345 was the appropriate rating code for 
infectious hepatitis.  Following the regulation change, DC 
7345 was amended and is currently used to rate chronic liver 
disease without cirrhosis, to specifically exclude hepatitis 
C.  In this case, the veteran was rated for infectious 
hepatitis, not hepatitis C, and DC 7345 remains for 
application.

Further, the regulations provide that there are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113 (2004).

Ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114 (2004).  

In order for the veteran to receive a compensable rating for 
his hepatitis disability, the medical evidence must show the 
following:

?	intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 
12-month period (10 percent); 
?	daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period (20 
percent).

For purposes of rating conditions under DC 7345, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.114, DC 7345, Note (2) (2004).

First, the Board places significant probative value on a June 
2002 VA liver examination.  At that time, the veteran 
reported a history of infectious hepatitis while on active 
duty.  He recalled developing jaundice, dark urine, anorexia, 
and weight loss.  He denied a history of recurrence of 
symptoms or history of recurrent hepatitis.  A history of 
alcohol abuse for many years was also noted.

The veteran was on no treatment for hepatitis.  He denied 
vomiting, melena, abdominal pain, fatigue, weakness, 
depression, anxiety, or biliary tract surgery.  He reported 
an episode of hematemesis the previous year.  Physical 
examination revealed no ascites, no history of weight loss or 
gain, normal size liver with no superficial abdominal veins, 
adequate muscle strength without evidence of wasting, and no 
signs of liver disease.  

Diagnostic testing revealed moderate diffuse parenchymal 
liver disease.  A history of current liver disease was noted 
but the examiner reported that the veteran's history of 
hepatitis A (infectious) was not related to current chronic 
liver disease.  The examiner opined that the veteran's 
chronic liver disease was most likely secondary to chronic 
alcohol abuse.  The final diagnoses included status post 
infectious hepatitis, chronic ethanolism, and chronic liver 
disease secondary to chronic ethanolism.

Given that the veteran denied any symptoms associated with 
infectious hepatitis, a higher rating is not warranted.  As 
noted above, a higher rating requires intermittent fatigue, 
malaise, and anorexia or incapacitating episodes having a 
total duration of at least one week, but less than two weeks.  
In this case, the veteran denied and the medical evidence 
fails to show any complaints of, treatment for, or diagnosis 
related to infectious hepatitis.  To the extent that liver 
disease is shown, it has been related to alcohol abuse.  

Moreover, outpatient treatment records show isolated 
complaints of abdominal pain, which were associated with 
gastritis.  There is no indication that his abdominal pain 
was related to residuals of hepatitis A.

Based on the above evidence, the Board finds that the medical 
evidence of record fails to show that a higher rating is 
warranted at this time.  Therefore, the claim must 
necessarily be denied.

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Residuals of Right Shoulder Injury

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA determines 
that new and material evidence has been added to the record, 
the claim is reopened and VA must evaluated the merits of the 
veteran's claim in light of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in February 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the veteran filed an initial claim for an 
injury to the right shoulder in December 1962, which was 
denied by rating decision dated in March 1963 on the basis 
that there was no disability shown with respect to the right 
shoulder.  He was notified of the decision but did not 
disagree and it became final one year later.  This is the 
last prior denial for a claim for a right shoulder disorder.

In February 2003, the veteran again filed a claim for a right 
shoulder disorder.  In a September 2003 rating decision, the 
RO denied the claim.  

Turning to the merits of the veteran's claim to reopen, the 
Board finds that the claim to reopen should be granted.  To 
that end, the Board notes that at the time of the original 
denial, there was no evidence of a right shoulder disorder.  
Subsequent to the claim to reopen, a June 2003 X-ray report 
showed subluxation of the right acromioclavicular joint and 
evidence of shoulder impingement.  There was also 
"significant" demineralization of the proximal humerus.  
The Board finds the evidence of an in-service right shoulder 
injury plus current diagnosis of a right shoulder disorder is 
so significant that it must be considered in order to fairly 
decide the merits of the claim and raises a reasonable 
possibility of substantiating the claim.  As such, the claim 
should be reopened.




ORDER

Entitlement to a rating in excess of 10 percent for 
schistosomiasis mansoni is denied.

Entitlement to a compensable rating for hepatitis with 
jaundice is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for residuals of right 
shoulder injury is reopened and the appeal is granted to this 
extent.


REMAND

Having determined that the claim for entitlement to service 
connection for a right shoulder disorder should be reopened, 
the Board finds that a remand is needed.  

The veteran maintains that he injured his right shoulder 
while on active duty.  Service medical records show treatment 
for a strain of the acromioclavicular ligament, on the right.  
Although a January 1962 VA orthopedic examination showed a 
normal right shoulder, the veteran is now diagnosed with 
subluxation of the right acromioclavicular joint and had 
evidence of shoulder impingement.  

At this point, it is unclear to the Board whether there is a 
relationship between the veteran's in-service right shoulder 
injury and current evidence of a right shoulder disorder.  To 
that end, a medical opinion is needed.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination for a 
medical opinion regarding the 
relationship between his current right 
shoulder disorder and active military 
duty.  The claims file should be reviewed 
by the examiner in conjunction with the 
examination.  Specifically, the examiner 
is requested to express an opinion as to 
the following:

?	Is there is a 50 percent probability 
or greater that the veteran's current 
right shoulder disorder had its onset 
during service or is causally related 
to military service, to include the 
in-service strain of the 
acromioclavicular ligament on the 
right?

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


